Detailed Action

Response to Arguments

Applicant's arguments filed on January 16,2022 have been fully considered but they are not persuasive.

In regards to claims 1, 11, 18 and 21, the applicant argues that the examiner did not address the issues identified during interview held with the examiner’s supervisor on June 10, 2021 [see applicant’s arguments pg. 5].
The examiner respectfully disagrees with the applicant. During the interview held on June 10, 2021, Hai Phan, supervisor of the examiner, agreed to review the applicant’s arguments with the examiner before sending the next office action. The supervisor and the examiner reviewed the applicant’s arguments filed on June 14, 2021 and concluded that the applicant’s arguments were similar to the arguments presented to the Appeal Board. The Appeal Board, in the Board Decision mailed on December 13, 2019, concluded that the applicant’s arguments were not persuasive and that the combination of references used in the rejections was proper. Furthermore, the supervisor and the examiner concluded that the examiner addressed all applicant’s arguments in the office action mailed on December 14, 2020 where it is explained why the applicant’s arguments were not persuasive. For this reason, the examiner responded to the applicant’s arguments filed on June 14, 2021 by explaining that the applicant has not provided any new arguments and that all arguments have already 

Amendments to the Claims

The response filed by the applicant on January 16, 2022 included a page titled “Amendment to the Claims”. The aforementioned page only included a statement saying “None”. The examiner would like to remind the applicant that even when the applicant’s response does not present new amendments to the claims, the applicant’s response must include all the claims with their current status. If the claims have not been amended, each claim must be preceded  with the phrase “previously presented” in parenthesis. If the applicant files a response in the future without including the claims and their status, the examiner will consider the response as a non-responsive.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 1, the claim recites in line 14 “effectively in relative coordinate mode”. The applicant’s specification fails to describe what “relative coordinate mode” is and how it works. It is unclear what relative coordinate mode is. For this reason, the limitation of “relative coordinate mode” constitutes new matter and the claim fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

In regards to claim 14, the claim recites in line 4 “and the state of said one or more mechanical protrusions”. The word “the” in front of the limitation(s) “state of said one or more mechanical protrusions” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “and [[the]] a state of said one or more mechanical protrusions”.

In regards to claims 15-16, the claims are indefinite due to their dependency on indefinite claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiphane (US-6,680,677) in view of Zadesky (US-7,499,040).

In regards to claim 1, Tiphane teaches an input device comprising a flexible touchpad [fig. 3 element 56, fig. 4 element 56, col. 1 L. 60-63, col. 3 L. 45-50]. Tiphane also teaches that the device comprises one or more of pushbuttons positioned below the flexible touchpad [fig. 3 element 58, fig. 4 element 58, col. 3 L. 45-50, col. 3 L. 56-58]. Furthermore, Tiphane teaches that the input device comprises a processor, a collection of software and hardware in communication with the flexible touchpad and pushbuttons [fig. 2 elements 28, 36, 14, 26, col. 3 L. 14-16]. Also, Tiphane teaches that said flexible touchpad and pushbuttons retain a recognizable tactile feedback [fig. 4, col. 3 L. 56-58 teach that the touchpad is molded around each key. This teaching means that each pushbutton and flexible touchpad retain a recognizable tactile feedback because each key will retain its original shape].
Tiphane does not teach that the input device comprises instructions to observe and interpret interaction of a contact point with said flexible touchpad and pushbuttons and instructions to operate the flexible touchpad effectively in relative coordinate mode.
On the other hand, Zadesky teaches a touchpad device having pushbuttons positioned below said touchpad [col. 7 L. 25-31]. Zadesky teaches that one or more instructions defined within said processor can be configured to observe and interpret an interaction of a contact point with the touchpad and pushbuttons [col. 8 L. 25-46]. Also, Zadesky teaches that the input device can effectively function in a relative coordinate mode [col. 5 L. 49-59]. This teaching means that the input device comprises instructions to operate the touchpad effectively in a relative coordinate mode. 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Zadesky’s teachings of using the touchpad as a second input means in .

Claim(s) 2-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiphane (US-6,680,677) in view of Zadesky (US-7,499,040) as applied to claim 1 above, and further in view of Levy (US-2003/0160712).

In regards to claim 2, the combination of Tiphane and Zadesky, as applied in claim 1 above, does not explicitly teach that the flexible touchpad has a continuous stretch of surface.
On the other hand, Levy teaches that one or more pushbuttons of a keypad can be built in such a way that they form a continuous stretch of surface [fig. 6]. Also, Levy teaches that at each location of a pushbutton, the surface provides tactile feedback in the form of an undulating surface [fig. 6]. This teaching means that said input device provides recognizable lateral tactile feedback of said one or more pushbuttons.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Levy’s teachings of forming the push buttons with a continuous stretch of surface and recognizable lateral tactile feedback in the input device taught by the combination because it will help the input device to be almost flat while maintaining tactile feedback for each pushbutton.
The combination of Tiphane, Zadesky and Levy teaches that the flexible touchpad keeps the shape of the pushbuttons [see Tiphane fig. 4], and that the one or more pushbuttons can have a shape of a continuous stretch of surface that provide 

In regards to claim 3, the combination of Tiphane, Zadesky and Levy, as applied in claim 2 above, further teaches that the one or more pushbuttons are actuators that can be individually actuated [see Tiphane fig. 4, col. 3 L. 45-50, see Zadesky fig. 7A and 7B]. The combination further teaches that the processor coordinates the interaction on the continuous stretch of surface of the flexible touchpad and a state of the one or more pushbuttons [see Tiphane fig. 2 element 28, col. 3 L. 25-50, col. 4 L. 14-26, see Zadesky col. 8 L. 25-46].

In regards to claims 4 and 5, the combination of Tiphane, Zadesky and Levy, as applied in claim 3 above, teaches that the touchpad can detect when a pushbutton moves from a first position to a second position [see Tiphane col. 3 L. 45-59, see Zadesky col. 10 L. 7-14]. This means that the buttons that are below the touchpad can recognize pushbutton actuation and de-actuation events when the button is actuated and released. The combination also teaches that it is well known in the art that the touchpad can be used as a selection device when an object touches the surface of the touchpad [see Zadesky col. 1 L. 40-45]. This means that the touchpad can detect an 

In regards to claims 6 and 7, the combination of Tiphane, Zadesky and Levy, as applied in claim 3 above, teaches that the touchpad can detect when a pushbutton moves from a first position to a second position [see Tiphane col. 3 L. 45-59, see Zadesky col. 10 L. 7-14]. This means that the buttons that are below the touchpad can recognize pushbutton actuation and de-actuation events when the button is actuated and released. The combination also teaches that it is well known in the art that the touchpad can be used as a selection device when an object touches the surface of the touchpad [see Zadesky col. 1 L. 40-45]. This means that the touchpad can detect an engagement event and a disengagement event. The combination further teaches that the pushbuttons can be used as selection buttons or other functions [see Zadesky col. 9 L. 52-54]. This means that the disengagement event and the de-actuation event can be treated the same (stopping a selection function) or can be treated differently (pushbutton release stops different function than a selection function).

Claim(s) 8-10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiphane (US-6,680,677) in view of Zadesky (US-7,499,040) as 1 above, and further in view of Levy (US-2003/0160712) and Park et al. (US-7,020,269).

In regards to claim 8, the combination of Tiphane and Zadesky, as applied in claim 1 above, does not explicitly teach that the flexible touchpad has an even continuous stretch of surface of display which yields to provide recognizable lateral tactile feedback.
On the other hand, Levy teaches that pushbuttons of a keypad can be built in such a way that they form an even continuous stretch of surface [fig. 6]. Also, Levy teaches that at each location of a pushbutton, the surface provides tactile feedback in the form of an undulating surface [fig. 6]. This teaching means that the even continuous stretch of surface yields to provide recognizable lateral tactile feedback for said one or more pushbuttons.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Levy’s teachings of forming the push buttons with an even continuous stretch of surface and recognizable lateral tactile feedback in the input device taught by the combination because it will help the input device to be almost flat while maintaining tactile feedback for each pushbutton.
The combination of Tiphane, Zadesky and Levy teaches that the flexible touchpad keeps the shape of the pushbuttons [see Tiphane fig. 4], and that the one or more pushbuttons can have a shape of an even continuous stretch of surface that provide recognizable lateral tactile feedback [see Levy fig. 6]. These teachings mean that when Levy’s teachings are applied in the combination’s input device, the flexible 
Furthermore, the combination of Tiphane, Zadesky and Levy, further teaches that the touchpad captures the movement of the contact point and that the instructions trigger a signal conditional on the position of the contact point [see Zadesky col. 8 L. 32-37]. However, the combination does not teach that the input device allows tracing a pattern by tactile sense. 
On the other hand, Park teaches that a processor, with the use of a touch pad, can be configured to receive and recognize traced patterns drawn on the touchpad [col. 4 L. 35-45, col. 4 L. 55-67]. This teaching means that the input device allows tracing a pattern by tactile sense.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Park’s teachings of using the touchpad to input traced patterns in the device taught by the combination because it will permit a device using the input device to implement different functions based on the traced patterns such as speed dial in a mobile phone.

In regards to claim 9, the combination of Tiphane, Zadesky, Levy and Park, as applied in claim 8 above, further teaches that the processor triggers a signal based on coordinated interpretation of traversal of an object and a state of said one or more pushbuttons [see Tiphane col. 4 L. 14-26, see Zadesky col. 8 L. 25-46].

In regards to claims 10, the combination of Tiphane, Zadesky, Levy and Park, as applied in claim 9 above, further teaches that at least one of said one or more pushbuttons is actuated by said object sliding onto the pushbutton [see Tiphane col. 4 L. 14-26, see Zadesky fig. 7A and 7B, col. 8 L. 25-46].

In regards to claim 17, the combination of Tiphane, Zadesky, Levy and Park, as applied in claim 9 above, further teaches that the one or more pushbuttons are de-actuated by said object seamlessly sliding off of the pushbutton over the surface of the flexible touchpad [see Zadesky fig. 7A and 7B, col. 8 L. 25-46]. 

Claims 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiphane (US-6,680,677) in view of Takala (US-6,788,294) and Nishikawa et al. (US-5,907,375).

In regards to claim 11, Tiphane teaches an input device comprising a flexible touchpad and one or more of mechanical protrusions arranged in a manner so that said one or more mechanical protrusions can be felt through the topmost layer of said flexible touchpad [fig. 4, col. 3 L. 56-58]. Also, Tiphane teaches that the input device comprises a processor, a collection of software and hardware subsystems in communication with the flexible touchpad and mechanical protrusions [fig. 2 elements 28, 36, 14, 26, col. 3 L. 15-25]. Furthermore, Tiphane further teaches that his invention can be implemented using touch screen that can display the functions of the keys [col. 4 L. 14-26]. This teachings means that said input device doubles as a display and a tactile 
Tiphane does not explicitly teach that the display screen is flexible and comprises one or more layers with a continuous stretch of surface.
On the other hand, Takala teaches a flexible touch display screen comprising one or more of protrusions and one or more layers with a top most layer with a continuous stretch of surface [fig. 2, col. 5 L. 50-65, col. 6 L. 21-31].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Takala's teachings of a flexible touch screen in the input device taught by Tiphane because the flexible touchscreen with protrusions will help the user to know where the keys of the keyboard are.
The combination of Takala and Tiphane does not teach that mechanical switches are used to sense pressure.
On the other hand, Nishikawa teaches that a touch screen device, having instructions to display a graphical user interface and comprising mechanical buttons, can use the mechanical buttons to detect pressure [col. 4 L. 53-59 and col. 9 L. 18-56].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Nishikawa’s teachings of using the mechanical buttons to detect pressure on the touch screen in the input device taught by the combination because it will make the display device to feel more like a regular keypad when pressing a button.

In regards to claim 12, the combination of Tiphane, Takala and Nishikawa, as applied in claim 11 above, further teaches that the flexible display has a continuous 

In regards to claim 13, the combination of Tiphane, Takala and Nishikawa, as applied in claims 12 above, further teaches that the one or more mechanical protrusions are actuators that can be individually actuated [see Tiphane col. 3 L. 45-55].  The combination further teaches the processor triggers a signal based on coordinated interpretation of a traversal of an object and a state said one or more mechanical protrusions [see Tiphane col. 4 L. 14-26, see Takala col. 4 L. 55-67, col. 8 L. 24-38]. This teaching means that the processor coordinates interaction of the surface of said flexible display screen and a state of said one or more mechanical protrusions.

In regards to claim 14, the combination of Tiphane, Takala and Nishikawa, as applied in claims 11 above, further teaches the processor triggers a signal based on coordinated interpretation of a traversal of an object and a state said one or more mechanical protrusions [see Tiphane col. 4 L. 14-26, see Takala col. 4 L. 55-67, col. 8 L. 24-38]. This teaching means that the processor monitors the state of the object.

In regards to claims 15 and 16, the combination of Tiphane, Takala, Nishikawa and Graham, as applied in claim 14 above, further teaches that at least one of said one or more mechanical protrusions are actuated by said object sliding onto the one or more mechanical protrusions and de-actuated by said object sliding off the one or more mechanical protrusions [see Tiphane col. 4 L. 14-26, see Takala col. 6 L. 21-31].

Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyajima et al. (US-6,518,958) in view of Tiphane (US-6,680,677).

In regards to claim 18, Miyajima teaches a non-transitory computer readable medium encoded with computer readable instructions for an input [fig. 5, col. 6 L. 19-23 and L. 29-43]. Miyajima teaches providing interpretation of interaction on a flexible membrane system comprising one or more layers with a topmost layer [fig. 2 element 37, fig. 3, fig. 4, col. 5 L. 65-67, col. 6 L. 1-2]. Miyajima further teaches one or more mechanical protrusions can be placed over the flexible membrane system [fig. 2 elements 36 and 38, fig. 3 elements 37c, 38a and 38b]. This teaching means that the instructions comprise a step of providing communication with one or more mechanical protrusions. Miyajima further teaches that the said set of computer readable instructions coordinate said interaction in relation to said one or more of mechanical protrusions [col. 6 L. 5-23].
Miyajima does not teach that the protrusions used to activate the switch are placed below the flexible membrane system and that the flexible membrane system is 
On the other hand, Tiphane teaches an input device having a flexible membrane system and one or more mechanical protrusions [fig. 4]. Tiphane further teaches that the one or more mechanical protrusions used to activate the switch can be placed below the flexible membrane system and can be felt through the topmost layer of the flexible membrane system through a processor, a collection of software and hardware subsystems [fig. 2 and 4 elements 28, 36, 14, 26, col. 3 L. 14-16]. Also, Tiphane teaches when the mechanical keys are located underneath the flexible membrane system, the functions of each mechanical key can be shown to the user on a separate display [see Tiphane col. 2 L. 1-4]. This means that the flexible membrane system is devoid of any visual identifiers for one or more of the one or more mechanical protrusions.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Tiphane’s teachings of placing the protrusions below the flexible membrane and of not having any visual identifiers for one or more of the one or more mechanical protrusions in the device taught by Miyajima because the placing of the protrusions below the touch surface will improve user input produced by the touch surface and the pushbuttons as a result of the user being able to activate the touch surface directly without any protrusions being on the way like a regular touchpad and as a result of the user being able to activate the pushbuttons directly using the protrusions like a regular keyboard. Also, the lack of any visual identifiers for one or more of the one or more mechanical protrusions will permit the one or more mechanical protrusions to 
The combination of Miyajima and Tiphane teaches that the touch surface maintains the shape of the one or more protrusions [see Tiphane fig. 4] thereby providing tactile feedback at the location of the one or more protrusions [see Tiphane fig. 4]. These teachings mean that when a finger is crossing the touch surface, the finger will be able to feel laterally when a new protrusion is near the finger. In other words, the one or more protrusions can be laterally felt through the top most layer of said flexible membrane system.

Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyajima et al. (US-6,518,958) in view of Tiphane (US-6,680,677) as applied to claim 18 above, and further in view of Levy (US-2003/0160712).

In regards to claim 19, the combination of Miyajima and Tiphane, as applied in claim 1 above, does not explicitly teach that the flexible touchpad has a continuous stretch of surface.
On the other hand, Levy teaches that one or more mechanical protrusions of a keypad can be built in such a way that they form a continuous stretch of surface [fig. 6]. Also, Levy teaches that at each location of a mechanical protrusions, the surface provides tactile feedback in the form of an undulating surface [fig. 6]. This teaching means that said input device provides recognizable lateral tactile feedback of said one or more mechanical protrusions.

The combination of Miyajima, Tiphane and Levy teaches that the flexible membrane keeps the shape of the one or more mechanical protrusions [see Tiphane fig. 4], and that the one or more mechanical protrusions can have a shape of a continuous stretch of surface that provide recognizable lateral tactile feedback [see Levy fig. 6]. These teachings mean that when Levy’s teachings are applied in the combination’s input device, the flexible touchpad will have a continuous stretch of surface as a result of the flexible membrane keeping the same shape as the one or more mechanical protrusions, and said input device will provide recognizable lateral tactile feedback of said one or more mechanical protrusions through the surface of said flexible membrane system.

In regards to claim 20, .
Claim(s) 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyajima et al. (US-6,518,958) in view of Tiphane (US-6,680,677) and Levy (US-2003/0160712).

In regards to claim 21, Miyajima teaches an input device comprising a tracking system comprising a flexible surface, configured to track the movements of an object [col. 5 L. 65-67, col. 6 L. 1-16, col. 7 L. 6-16 and L. 31-38]. Miyajima further teaches that the input device comprises one or more of mechanical protrusions over the flexible surface that are used to activate mechanical switches [fig. 2, fig. 3]. Miyajima further teaches a processor, a collection of software and hardware subsystems, in communication with said tracking system and said one or more mechanical protrusions wherein said input device doubles as a gesture system and tactile keypad [col. 6 L. 5-23].
 Miyajima does not teach that the one or more mechanical protrusions used to activate the switch are place below the flexible surface and that the flexible surface is devoid of any visual identifiers for one or more of the one or more mechanical protrusions.
On the other hand, Tiphane teaches an input device having a flexible tracking system comprising a flexible surface and one or more mechanical protrusions [fig. 4]. Tiphane further teaches that the one or more mechanical protrusions used to activate the mechanical switches can be placed below the flexible surface and they can be felt through the flexible surface [fig. 4]. Also, Tiphane teaches when the mechanical keys are located underneath the flexible membrane system, the functions of each mechanical 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Tiphane’s teachings of placing the protrusions below the flexible membrane and of not having any visual identifiers for one or more of the one or more mechanical protrusions in the device taught by Miyajima because placing the protrusions below the touch surface will improve user input produced by the touch surface and the pushbuttons as a result of the user being able to activate the touch surface directly without any protrusions being on the way like a regular touchpad and as a result of the user being able to activate the pushbuttons directly using the protrusions like a regular keyboard. Also, the lack of any visual identifiers for one or more of the one or more mechanical protrusions will permit the one or more mechanical protrusions to be placed below the touch surface while providing the aforementioned benefits and maintaining the same functionality.
The combination of Miyajima and Tiphane does not explicitly teach that said flexible surface is stretched across said one or more mechanical protrusions. 
On the other hand, Levy teaches that one or more mechanical protrusions of a keypad can be built in such a way that they form a continuous stretch of surface (stretched surface) [fig. 6]. Also, Levy teaches that at each location of a mechanical protrusion, the surface provides tactile feedback in the form of an undulating surface [fig. 6]. This teaching means that said one or more mechanical protrusions can be laterally felt across the stretched surface.

The combination of Miyajima, Tiphane and Levy teaches that the flexible surface keeps the shape of the one or more mechanical protrusions [see Tiphane fig. 4], and that the one or more mechanical protrusions can have a shape of a continuous stretch of surface (stretched surface) that provide recognizable lateral tactile feedback [see Levy fig. 6]. These teachings mean that when Levy’s teachings are applied in the combination’s input device, the flexible surface will be stretched across said one or more mechanical protrusions as a result of the flexible surface keeping the same shape of the one or more mechanical protrusions, and said one or more mechanical protrusions can be laterally through said flexible surface stretched across said one or more mechanical protrusions.

In regards to claim 22, the combination of Miyajima, Tiphane and Levy, as applied in claim 21 above, teaches that the flexible surface keeps the shape of the one or more mechanical protrusions [see Tiphane fig. 4], and that the one or more mechanical protrusions can have a shape of a continuous stretch of surface that provide recognizable lateral tactile feedback [see Levy fig. 6]. These teachings mean that when Levy’s teachings are applied in the combination’s input device, the flexible surface will have a continuous stretch of surface as a result of the flexible surface keeping the same 

In regards to claim 23, the combination of Miyajima, Tiphane and Levy, as applied in claim 22 above, further teaches that the one or more mechanical protrusions are actuators that can be individually actuated [see Tiphane fig. 4, col. 3 L. 45-50]. The combination further teaches that the processor coordinates the interaction on the surface of the flexible membrane system and the state of the one or more mechanical protrusions [see Tiphane fig. 2 element 28, col. 3 L. 25-50, col. 4 L. 14-26, see Miyajima fig. 5 and 7].

In regards to claims 24 and 25, the combination of Miyajima, Tiphane and Levy, as applied in claim 21 above, further teaches that the processor triggers a signal based on the coordinated interpretation of the traversal of said object and the state of said one or more mechanical protrusions actuated and de-actuated by the traversal of said object [see Tiphane col. 4 L. 14-26, see Miyajima fig. 7, col. 5 L. 22-38, col. 6 L. 5-16].

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/FRANKLIN D BALSECA/Examiner, Art Unit 2685